  Case 3:15-cv-00420-JPG Document 99 Filed 09/29/20 Page 1 of 1 Page ID #900




                          THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BENJAMIN BARRY KRAMER,

                Plaintiff,

         v.                                                   Case No. 15-cv-420-JPG

 UNITED STATES OF AMERICA, EDUARDO
 GONZALEZ, and UNKNOWN AGENTS OF THE
 U.S. MARSHALS SERVICE,

                Defendants.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that the following claims are dismissed
with prejudice:
   • Count 4: a claim under Federal Rule of Criminal Procedure 41(g) for return of property; and
   • Count 6: an equitable claim for return of forfeited property;

       IT IS FURTHER ORDERED AND ADJUDGED that the following claims are dismissed
without prejudice:
   • Counts 1 and 2: claims to enforce or clarify the criminal forfeiture under 21 U.S.C.
       § 853(p)(2) through an accounting;
   • Count 3: a claim under Federal Rule of Criminal Procedure 41(g) for return of property;
   • Count 5: an equitable claim for return of forfeited property;
   • Counts 7, 8, and 9: claims under the Tucker Act, 28 U.S.C. § 1491(a)(1), for
       restitution/unjust enrichment, unlawful conversion and implied contract, respectively;
   • Count 10: a claim under Bivens v. Six Unknown Named Agents of the Federal Bureau of
       Narcotics, 403 U.S. 388, 397 (1971), for an illegal exaction in violation of the Fifth
       Amendment Takings and Due Process Clauses; and
   • Count 11: a claim under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b)(1), for
       the wrongful retention of profits by federal agents.

DATED: September 29, 2020                  MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk


Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
